DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

 Response to Amendment/Remarks
Claims 1, 8, and 15 have been amended.  Claims 1-20 remain pending in the application.

Applicant's remarks and/or amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 103 previously set forth.  Accordingly, said claim rejections as articulated therein are withdrawn.
Applicant holds the non-statutory double patenting rejection in abeyance.  Accordingly, said rejection has been updated to accommodate for the present  
Examiner’s Note – Allowable Subject Matter
Claims 1-20 are allowable over the cited prior art and would otherwise be allowable if made to overcome the non-statutory double patenting rejection presented below.  	The independent claims generally describe a mechanism to protect information presented on a screen from being observed by an onlooker in an automated fashion.  Various examples have been found in the art describe aspects of the claimed invention.  Hadsall (US 10,043,014 B1) Fig. 7, Col. 15 Ln. 54- Col. 16 Ln. 10, discloses a risk profile associated with user being not at home which triggers protection mode since there is increased risk of an onlooker viewing confidential information.  Hadsall, Fig. 7, Col. 16 Ln. 11-26, further described earlier in Col. 8 Ln. 9-27 and Col. 8 Ln. 61-Col. 9 Ln. 7 teach determining the field of view of the screen and if onlookers are able to see the screen.  Hadsall, Figs. 3A, 3B, 7, Col. 16 Ln. 43-63 teaches blurring or removing the sensitive information on the screen.
	Hadsall does not, but in related art, Cavanaugh (US 2015/0121506 A1) ¶ 65, 104, 123, 147-148, 168, teaches that a risk profile for one or more protected devices is generated for each device with the likelihood that an onlooker will be able to read the screen.  Cavanaugh, ¶ 181, discloses that the device receives a risk profile based on measurements of the surroundings.  
	Hadsall in view of Cavanaugh does not, but in related art, Freed et al. (US 2015/0116212 A1) Figs. 3(a), 3(b), 5, 8 and ¶ 27-28, teaches a system that determines the direction (in reference to claim 8 with the added limitation of ‘direction’) of the field of view of onlookers of a device who are not the user of the device.  The system further takes 
	However, as applicant notes, the combination of Hadsall in view of Cavanaugh in view of Freed does not teach the amended portions claims 1, 8, and 15.   
	In response, the examiner performed an updated search for the claim limitations including the amended portions of claims 1, 8, and 15.  Johansson et al. (US 8,925,092 B1) Col. 4 Ln. 21-49 and Col. 6 Ln. 35-59 discloses generating a plurality of profiles based on device information, application information, and location of the device.  It does not, however, teach that the risk profiles are based on the type of computing device or type of network.  Further, these profiles are not delivered to a computing device which will use this information to protect information from onlookers.
	Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
	http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 8-10 and 14 of US Patent 10,599,877.  	Specifically, instant independent claims 1, 8, and 15 are generic to and thus anticipated by patented claim 8.  Similarly, instant dependent claims 2, 9, and 16 are generic to and thus anticipated by patented claim 8.  Instant dependent claims 3 and 10 
	Instant dependent claims 4, 11, and 17 are substantially similar to patented claim 8.  However, patented claim 8 does not teach “displaying public content on the display device”.  Accordingly, patented claim 8 does not, but in related art, Hadsall (US 10,043,014 B1) Figs. 3A, 3B, 7, Col. 16 Ln. 43-63 teaches blurring or removing the sensitive information on the screen while displaying the non-sensitive information on the screen.  	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of US Patent 10,599,877 and Hadsall, to modify the content protection system of US Patent 10,599,877 to include the mechanism to display the public content while obscuring the private content as taught by Hadsall.  The motivation to do so constitutes applying a known technique (i.e., the confidential information protection method) to known devices and/or methods (i.e., mechanism to display the public content while obscuring the private content) ready for improvement to yield predictable results.
 	Instant dependent claims 5, 12 and 18 are substantially similar to patented claim 9 when viewed upon its dependence of patented claim 8 in view of Hadsall.
	Instant dependent claims 7, 14, and 20 are substantially similar to patented claim 8.  However, patented claim 8 does not, but in related art, Sharifi el al. (US 10,311,249 B2), Col. 15 Ln. 25- Col. 17 Ln. 10 teaches determining the unauthorized viewing device of the unauthorized user from the signal strength of the device used by the unauthorized user.    	Before applicant’s earliest effective filing it would have been obvious to one of US Patent 10,599,877 and Sharifi, to modify the confidential information protection method of US Patent 10,599,877 to include the device signal strength risk assessment system as taught in Sharifi.  The motivation to do so as taught by Sharifi Col. 1 Ln. 6-19 Col. 6 Ln. 28-46 would be to allow users of mobile devices which are impractical for privacy screens to protect their private information from being ingested by onlookers.
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/STEPHEN T GUNDRY/Examiner, Art Unit 2435